FILED
                           NOT FOR PUBLICATION                              AUG 05 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30201

              Plaintiff - Appellee,              D.C. No. 3:07-CR-00136-TMB-1

  v.
                                                 MEMORANDUM *
LONNIE JOHN WHITE,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                        Argued and Submitted July 29, 2010
                                Anchorage, Alaska

Before: SCHROEDER, O’SCANNLAIN and CLIFTON, Circuit Judges.

       A jury convicted Lonnie White of one count of possessing with intent to

distribute a mixture or substance containing cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(A), and two counts of distributing a mixture or substance

containing cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), and



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(b)(1)(B). The district court sentenced him to 240 months’ imprisonment. White

timely appeals, challenging the sufficiency of the evidence supporting his

convictions and sentence.

      A rational juror could have found beyond a reasonable doubt that each of the

substances seized contained a detectable amount of cocaine base; contrary to

White’s assertion, the government was not required to prove that the substances

consisted of cocaine base in their entirety. See 21 U.S.C. § 841(b)(1)(A)(ii),

(b)(1)(B)(ii); Chapman v. United States, 500 U.S. 453, 459 (1991). Viewing the

evidence in the light most favorable to the government, a rational juror could have

also found beyond a reasonable doubt that the substances seized were the same

ones weighed, such that there was no break in the chain of custody. The testimony

of the government’s witnesses, together with the other evidence presented at trial,

is sufficient to support White’s convictions and sentence. See Jackson v. Virginia,

443 U.S. 307, 319 (1979).

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                          2